


Exhibit 10.47

 

TRAVELERS

NON-EMPLOYEE DIRECTOR

NOTIFICATION AND AGREEMENT OF ANNUAL DEFERRED

STOCK AWARD TO [NAME]

February 7, 2012

 

1.                                      General.  This notification
(“Notification”) is being provided to you (the “Participant”), as a non-employee
director (“Director”) of The Travelers Companies, Inc. (the “Company”), in
connection with the Deferred Stock Award set forth below (the “Award”) that has
been made pursuant to: (i) the Company’s Board of Directors revised compensation
program adopted by the Company’s Board of Directors (the “Board”) on August 3,
2010, as the same may be amended by the Board from time-to-time; and (ii) The
Travelers Companies, Inc. Amended and Restated 2004 Stock Incentive Plan (the
“2004 Plan”). The Award was made on February 7, 2012 (the “Grant Date”).

 

2.                                      Deferred Stock Award.  The Company
hereby grants to you X,XXX deferred common stock units (each unit being
equivalent to one share of the Company’s common stock, no par value (“Common
Stock”) and referred to herein as a “Unit”, and collectively as “Units”). The
Award is subject to the following vesting, distribution and other requirements:

 

A.                                 The Units will vest in full one day prior to
the date of the annual shareholder meeting occurring in the year following the
year of the date of grant (the “vesting date”) so long as you continuously serve
on the Board through the vesting date, subject to the termination of service
provisions set forth below.

 

B.                                    After the Units have vested, actual shares
of Common Stock will be distributed in exchange for Units either in a lump sum
or in annual installments, as you may elect, to be paid or commence six (6)
months following your termination of service on the Board, or such later date
you may elect, pursuant to The Travelers Companies, Inc. Deferred Compensation
Plan For Non-Employee Directors (the “Directors Deferred Plan”), which elections
must have been made prior to the beginning of the calendar year of this Award.

 

C.                                    Upon termination of your service on the
Board, other than for death, Unit grants, to the extent not then vested, will be
forfeited.

 

D.                                    Upon death, unvested Units will vest
immediately, and shares of Common Stock will be distributed to your estate as
soon as practicable thereafter, or, with respect to deferred Units, will be
distributed in accordance with the terms of the Directors Deferred Plan.

 

E.                                      If the Company declares a cash dividend
on the Common Stock, dividend equivalents attributable to Units will be
automatically granted and deemed reinvested in additional Units as of the last
day of the quarter in which the dividend was paid. The number of dividend
equivalent Units shall equal the cash dividend equivalent divided by the closing
price of the Common Stock on the New York Stock Exchange on the dividend payment
date.

 

3.              Miscellaneous.

 

A.                                    Shares of Common Stock subject to a Unit
that has vested may be withheld by the Company if required to satisfy applicable
tax withholding obligations of the

 

1

--------------------------------------------------------------------------------


 

Company. In such case, shares of Common Stock net of such withholding will be
distributed to you, unless you pay the tax withholding in cash.  If the Company
does not have a tax withholding obligation, then no shares of Common Stock will
be withheld, and instead the Company will issue to you a Form 1099-MISC or other
applicable tax report for the year in which the Unit has vested.

 

B.                                    Except with respect to dividend
equivalents for Units as provided above, the Units do not entitle you to any
voting rights or other rights of a shareholder of the Company until shares of
Common Stock have been distributed in exchange for Units.

 

C.                                    In addition to the terms and conditions
set forth herein, the Awards are subject to (i) the terms and conditions of the
2004 Plan, and to the extent that a deferral election has been made with respect
to Units, the Directors Deferred Plan; and (ii) the prospectus relating to the
Awards as the same may be amended, modified and supplemented from time-to-time.

 

D.                                    This Award (and any prior Award that was
made or vested after December 31, 2004) is intended to satisfy the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (“Code”),
including any regulations or other guidance issued by the United States Treasury
Department under Section 409A of the Code, and should be interpreted
accordingly.  By way of example, but not limitation, if a termination of service
on the Board does not result in a separation from service under Section 409A of
the Code, distributions to you under this Notification will instead be
determined by reference to separation from service as defined under Section 409A
of the Code.

 

E.                                      This Notification constitutes the entire
understanding between the parties hereto regarding the Units and supersedes all
previous written, oral, or implied understandings between the parties hereto
about the subject matter hereof.

 

4.                                      Acceptance and Agreement by Director. By
signing below, Director accepts the Award and agrees to be bound by the terms,
conditions, and restrictions set forth in the 2004 Plan, this Notification, and
the Company’s policies, as in effect from time to time, relating to the 2004
Plan.

 

THE TRAVELERS COMPANIES, INC.

DIRECTOR’S SIGNATURE

 

 

 

 

 

 

 

[Director Name]

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------

 
